     KAMER ZUCKER ABBOTT
 1
     Carol Davis Zucker #2543
 2   3000 West Charleston Boulevard, Suite 3
     Las Vegas, Nevada 89102
 3   Tel: (702) 259-8640
     Fax: (702) 259-8646
 4   czucker@kzalaw.com
 5   Attorneys for Defendants
 6   Nationwide Biweekly Administration, Inc. and
     Loan Payment Administration, LLC,
 7   in a limited capacity, exclusively to respond
     to the Amended Complaint and to seek
 8   resolution
 9

10
                                                         UNITED STATES DISTRICT COURT
11
                                                                       DISTRICT OF NEVADA
12
     DEAN KROGSTAD, Individually and On )                                             Case No. 2:16-cv-00465-APG-DJA
13   Behalf of All Others Similarly Situated,
                                        )
                                        )                                             STIPULATION AND ORDER FOR
14                          Plaintiffs, )                                             DISMISSAL OF ENTIRE CASE
                                        )                                             WITHOUT PREJUDICE
15   vs.                                )
                                        )
16   NATIONWIDE BIWEEKLY                )
     ADMINISTRATION, INC., LOAN PAYMENT )
17   ADMINISTRATION, LLC, and DANIEL    )
     LIPSKY,                            )
18                                      )
                            Defendants. )
19                                      )
20                 The claims of Dean Krogstad having been voluntarily dismissed in their entirety with prejudice,
21   including all financial and any other interests in the putative class claims, the pending case is now
22
     moot following Brady v. AutoZone Stores, Inc., 2020 WL 2893790 No 19-35122 (9th Cir. June 3,
23
     2020)(“This case requires us to decide what happens when a class representative voluntarily settles
24
     only his individual claims without indicating any financial stake in the unresolved class claims. We
25
     conclude that such a scenario renders the class claims moot, and therefore dismiss this appeal.”) As
26

27   such, dismissal of the entire case without prejudice is now required under legal precedent. Given this

28
     KAMER ZUCKER ABBOTT                             Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                Page 1 of 2
     procedural posture, the parties have no objection to a dismissal without prejudice of the entire case.
 1

 2                 WHEREFORE, given this procedural posture and legal precedent, the parties respectfully

 3   request that this matter be dismissed in its entirety without prejudice, with each party to bear their own

 4   costs and attorneys’ fees.
 5   DATED this _18th__ day of May, 2021.                                                   DATED this _18th__ day of May, 2021.
 6
               MUEHLBAUER LAW OFFICE, LTD.                                                     KAMER ZUCKER ABBOTT
 7

 8   By: __/s/ Andrew R. Muehlbauer____                                                     By: __/s/ Carol Davis Zucker_______
         Andrew R. Muehlbauer #10161                                                            Carol Davis Zucker       #2543
 9       7915 West Sahara Avenue, Suite 104                                                     3000 West Charleston Blvd., Suite 3
         Las Vegas, Nevada 89117                                                                Las Vegas, Nevada 89102
10
         Tel: (702) 330-4505                                                                    Tel: (702) 259-8640
11       Fax: (702) 825-0141                                                                    Fax: (702) 259-8646
                 And
12       Gustavo F. Bruckner, Esq.
         Pomerantz LLP
13       600 Third Avenue
         New York, New York 10016
14

15            Attorneys for Plaintiffs                                                         Attorneys for Defendants
              Dean Krogstad, Individually and                                                  Nationwide Biweekly Administration, Inc.
16            On Behalf of All Others Similarly Situated                                       and Loan Payment Administration, LLC

17   DATED this _18th__ day of May, 2021.
18

19   ___/s/ Daniel S. Lipsky_______________
20   Daniel S. Lipsky
     8234 Voltaire Court
21   Waynesville, Ohio 45068
     Tel: (937) 673-0730
22
     Defendant in Proper Person
23
                                                                                      ORDER
24
                   IT IS SO ORDERED.
25

26
             May 19, 2021
     Date: _____________________                                                      _________________________________________
27                                                                                    UNITED STATES DISTRICT JUDGE

28
     KAMER ZUCKER ABBOTT                             Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                         Page 2 of 2
